DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments in reply filed on May 07, 2021 are acknowledged and have been fully considered. Claims 1-20 are pending. Claims 1-6, 8-16, and 18-20 are under consideration in the instant office action. Claims 7 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claims. Applicant amended claim 1 by adding a limitation reciting “…an amorphous active agent dispersed in a polymer dispersant…” Applicant’s amendment and arguments did not overcome the rejections set forth under 35 USC 103 in the previous office action for reasons set forth in the previous office action and herein below.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6, 8-16, and 18-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0092545), Jesson et al. (WO 2014/003677), and Kiran et al. (International Journal of PharmTech Research, 1(3), 822-831, 2009).
Note: The claims are examined with respect to the elected species of (a) tadalafil as the active agent, (b) sodium starch glycolate as the polymer dispersant, and (c) acetone as the polar organic solvent.
Applicant’s claims
Applicants claim a process for preparing an oral film dosage form.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Yang et al. teach a process for making a film having a substantially uniform distribution of components, comprising the steps of: (a) forming a master batch pre-mix comprising a solvent and a polymer selected from the group consisting of water-soluble polymers, water-swellable polymers and combinations thereof (which the examiner equate as the homogenous polymer wet blend); (b) adding an active to a pre-determined amount of said master batch pre-mix to form a flowable polymer matrix, said matrix having a uniform distribution of said active (which the examiner equates as a solid dispersion powder except that Yang et al. is silent with respect to the polymer dispersant); (c) casting said flowable polymer matrix; (d) evaporating at least a portion of said solvent from said flowable polymer matrix to form a visco-elastic film within about 10 minutes or fewer to maintain said uniform distribution of said active by locking-in or substantially preventing migration of said active within said visco-elastic film; and (e) forming a resulting film from said visco-elastic film, wherein said resulting film has a water content of 10% or less and said uniform distribution of (a) combining at least one water-soluble polymer comprising polyethylene oxide alone or in combination with a hydrophilic cellulosic polymer, a solvent, and an active component to form a matrix with a uniform distribution of the components; (b) forming a film from the matrix; and (c) drying the film, wherein the film is free of added plasticizers (see paragraph 0021). For instance, the films of the present invention desirably are dried for 10 minutes or less. Drying the films at 80 °C for 10 minutes produces a temperature differential of about 5°C. This means that after 10 minutes of drying, the temperature of the inside of the film is 5 °C less than the outside exposure temperature. In many cases, however, drying times of less than 10 minutes are sufficient, such as 4 to 6 minutes. Drying for 4 minutes may be accompanied by a temperature differential of about 30°C, and drying for 6 minutes may be accompanied by a differential of about 25°C. Due to such large temperature differentials, the films may be dried at efficient, high temperatures without causing heat sensitive actives to degrade (paragraph 0094). The polymer may be water soluble, water swellable, water insoluble, or a combination of one or more either water soluble, water swellable or water insoluble polymers. The polymer may include cellulose or a cellulose derivative. Specific examples of useful water soluble polymers include, but are not limited to, polyethylene oxide (PEO), pullulan, hydroxypropylmethyl cellulose (HPMC), hydroxyethyl cellulose (HPC), hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium aginate, polyethylene glycol, xanthan gum, tragancanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl copolymers, starch, gelatin, and combinations thereof. Specific examples of useful water combinations thereof (paragraph 0104). Additionally, polyethylene oxide (PEO), when used alone or in combination with a hydrophilic cellulosic polymer, achieves flexible, strong films. Additional plasticizers or polyalcohols are not needed for flexibility. Non-limiting examples of suitable cellulosic polymers for combination with PEO include HPC and HPMC. PEO and HPC have essentially no gelation temperature, while HPMC has a gelation temperature of 58-64.degree. C. (Methocel EF available from Dow Chemical Co.). Moreover, these films are sufficiently flexible even when substantially free of organic solvents, which may be removed without compromising film properties. As such, if there is no solvent present, then there is no plasticizer in the films. PEO based films also exhibit good resistance to tearing, little or no curling, and fast dissolution rates when the polymer component contains appropriate levels of PEO (paragraph 0113). The film products are generally formed by combining a properly selected polymer and polar solvent, as well as any active ingredient or filler as desired. Desirably, the solvent content of the combination is at least about 30% by weight of the total combination. The matrix formed by this combination is formed into a film, desirably by roll coating, and then dried, desirably by a rapid and controlled drying process to maintain the uniformity of the film, more specifically, a non-self-aggregating uniform heterogeneity. The resulting film will desirably contain less than about 10% by weight solvent, more desirably less than about 8% by weight solvent, even more desirably less than about 6% by weight solvent and most desirably less than about 2%. The solvent may be water, a polar organic solvent including, but not limited to, ethanol, isopropanol, acetone, methylene chloride, or any combination thereof (paragraph 0100). The process of claim 1, wherein said active is selected from the group tadalafils, vardenafils, apomorphines, yohimbine hydrochlorides, alprostadils and combinations thereof (see claim 20). Uniformity was also measured by first cutting the film into individual dosage forms. Twenty-five dosage forms of substantially identical size were cut from the film of inventive composition (E) above from random locations throughout the film. Then eight of these dosage forms were randomly selected and additively weighed (paragraph 0209). Thus, uniformity in the mixture of components depends upon numerous variables. As described herein, viscosity of the components, the mixing techniques and the rheological properties of the resultant mixed composition and wet casted film are important aspects of the present invention. Additionally, control of particle size and particle shape are further considerations. Desirably, the size of the particulate a particle size of 150 microns or less, for example 100 microns or less. Moreover, such particles may be spherical, substantially spherical, or non-spherical, such as irregularly shaped particles or ellipsoidally shaped particles. Ellipsoidally shaped particles or ellipsoids are desirable because of their ability to maintain uniformity in the film forming matrix as they tend to settle to a lesser degree as compared to spherical particles (see paragraph 0078)
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Yang et al. does not specifically teach the incorporation of sodium starch glycolate as a polymer or stabilizing dispersant. These deficiencies are cured by the teachings of Kiran et al.
Kiran et al. teach surface solid dispersions using water-insoluble carriers like crospovidone, croscarmellose sodium, sodium starch glycolate, pre-gelatinized starch, potato starch and Avicel PH 101 were investigated to enhance the dissolution rate of the glimepiride, a poorly water insoluble drug (see abstract). All carriers studied displayed enhancement in carriers like pre gelatin starch, sodium starch glycolate and croscarmellose increased the dissolution efficiency of glimepiride by factor of 1.5-2.5 (page 825). The dissolution rate of glimepiride increased with increase in carrier concentration, for all carriers. Similarly, the physical mixture of carriers and drug also showed enhanced dissolution rate compared to plain drug (page 825).
Yang et al. is silent whether the tadalafil is in amorphous form or not. This deficiency is cured by the teachings of Jesson et al.
Jesson et al. teach a pharmaceutical composition comprising solid dispersion particles containing tadalafil and at least one dispersing component; which composition optionally further comprises at least one pharmaceutically acceptable solubilizer (see claim 1). The composition according to claim 1 , wherein said dispersing component is a polymeric dispersing component (see claim 2). The composition according to claim 1 or 2, wherein said dispersing component in said solid dispersion particles is a pharmaceutically acceptable polymer selected from methacrylate acid and methyl methacrylate copolymer, d-alpha-tocopherol acid polyethylene glycol 1000 succinate, methyl cellulose, polyethylene glycol, hypromellose acetate succinate, hypromellose, hydroxyethyl cellulose, hydroxy propyl methyl cellulose phthalate, hydroxypropyl methylcellulose acetate succinate, polyvinylpyrrolidone, polyvinyl acetate phthalate, polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol copolymer, DL-lactide/glycolide copolymer and poly DL-lactide (see claim 3). The composition according to any one of claims 1 to 8, wherein both tadalafil and said dispersing component is present in amorphous form (see claim 9). By the phrase "amorphous form" is meant non-crystalline solid form. The ease of dissolution may at least in part be attributed to the amount of energy required for dissolution of 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing sodium starch glycolate as polymer or stabilizing dispersant because Kiran et al. teach sodium starch glycolate as a stabilizing dispersant in the preparation of solid dispersions of poorly water soluble drug. One of ordinary skill in the art would have been motivated to utilize sodium starch glycolate as stabilizing dispersant because Kiran et al. teach that carriers like pre gelatin starch, sodium starch glycolate and croscarmellose increased the dissolution efficiency of glimepiride by factor of 1.5-2.5 (page 825). Furthermore Kiran et al. teach that the dissolution rate of glimepiride increased with increase in carrier concentration, for all carriers. Similarly, the physical mixture of carriers and drug also showed enhanced dissolution rate compared to plain drug (page 825). It should be noticed that these advantageous properties are expected to work in formulating other poorly soluble drugs such as tadalafil. In the case where the claimed average particles size range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Yang et al. and Kiran et al. because both teach solid dispersion systems of poorly soluble drugs. With regard to the recitation “…after being exposed to a temperature of 40°C and a relative humidity of 75% over a period of 6 months exhibit 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing the drug in amorphous form in the solid dispersion preparation because Jesson et al. teach a pharmaceutical composition comprising solid dispersion particles containing tadalafil in amorphous form and at least one dispersing component; which composition optionally further comprises at least one pharmaceutically acceptable solubilizer (see claims 1 and 9). One of ordinary skill in the art would have been motivated to utilize the amorphous form because Jesson et al. clearly teach that By the phrase "amorphous form" is meant non-crystalline solid form. The ease of dissolution may at least in part be attributed to the amount of energy required for dissolution of the components from a crystalline or amorphous solid phase. Amorphous particles require less energy for dissolution as compared to crystalline particles of the same compound (see page 10). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Yang et al. and Jesson et al. because both teach solid dispersion systems of poorly soluble drugs.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 
Response to Applicant’s arguments
Applicant argues Kiran et al. does not suggest modifying the method of making a film dosage form taught by Yang et al. by dispersing the active ingredient in a polymer dispersant to form a dry solid dispersion powder that is mixed with a polymer wet blend before casting and drying the mixture to form a film. Instead, Kiran et al. teaches that a solid dispersion enhances the dissolution rate of glimepiride when incorporated into a tablet made by conventional wet granulation technique (see Conclusion at page 826). This teaching is not a suggestion that a similar effect will be achieved for a solid dispersion mixed into a polymer wet blend prior to casting and drying during formation of a film dosage form. Further, such modification would be contrary to the teachings of Yang et al., which favor adding the active agent alone to the wet polymer blend. 
The above assertions are not found persuasive because it must be recognized that Yang et al. teach an active agent which is homogenously or uniformly dispersed in a polymer matrix. Applicant is attacking the references individually while the rejection is based on the combination teachings of the references. Applicant is completely ignoring the teachings of the primary reference Yang et al. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kiran is solely added in the rejection to render obvious sodium starch glycolate as a polymer dispersant or stabilizing dispersant. Yang et al. teach a process for making a film having a substantially uniform (a) forming a master batch pre-mix comprising a solvent and a polymer selected from the group consisting of water-soluble polymers, water-swellable polymers and combinations thereof (which the examiner equate as the homogenous polymer wet blend); (b) adding an active to a pre-determined amount of said master batch pre-mix to form a flowable polymer matrix, said matrix having a uniform distribution of said active (which the examiner equates as a solid dispersion powder except that Yang et al. is silent with respect to the polymer dispersant); (c) casting said flowable polymer matrix; (d) evaporating at least a portion of said solvent from said flowable polymer matrix to form a visco-elastic film within about 10 minutes or fewer to maintain said uniform distribution of said active by locking-in or substantially preventing migration of said active within said visco-elastic film; and (e) forming a resulting film from said visco-elastic film, wherein said resulting film has a water content of 10% or less and said uniform distribution of active by said locking-in or substantially preventing migration of said active is maintained (see claim 1). The present invention is also directed to processes for making a film having a substantially uniform distribution of components, including the steps of: (a) combining at least one water-soluble polymer comprising polyethylene oxide alone or in combination with a hydrophilic cellulosic polymer, a solvent, and an active component to form a matrix with a uniform distribution of the components; (b) forming a film from the matrix; and (c) drying the film, wherein the film is free of added plasticizers (see paragraph 0021). For instance, the films of the present invention desirably are dried for 10 minutes or less. Drying the films at 80 °C for 10 minutes produces a temperature differential of about 5°C. This means that after 10 minutes of drying, the temperature of the inside of the film is 5 °C less than the outside exposure temperature. In many cases, however, drying times of less than 10 minutes  The polymer may be water soluble, water swellable, water insoluble, or a combination of one or more either water soluble, water swellable or water insoluble polymers. The polymer may include cellulose or a cellulose derivative. Specific examples of useful water soluble polymers include, but are not limited to, polyethylene oxide (PEO), pullulan, hydroxypropylmethyl cellulose (HPMC), hydroxyethyl cellulose (HPC), hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium aginate, polyethylene glycol, xanthan gum, tragancanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl copolymers, starch, gelatin, and combinations thereof. Specific examples of useful water insoluble polymers include, but are not limited to, ethyl cellulose, hydroxypropyl ethyl cellulose, cellulose acetate phthalate, hydroxypropyl methyl cellulose phthalate and combinations thereof (paragraph 0104). Additionally, polyethylene oxide (PEO), when used alone or in combination with a hydrophilic cellulosic polymer, achieves flexible, strong films. Additional plasticizers or polyalcohols are not needed for flexibility. Non-limiting examples of suitable cellulosic polymers for combination with PEO include HPC and HPMC. PEO and HPC have essentially no gelation temperature, while HPMC has a gelation temperature of 58-64.degree. C. (Methocel EF available from Dow Chemical Co.). Moreover, these films are sufficiently flexible even when substantially free of organic solvents, which may be removed without compromising film properties. As such, if there is no solvent present, then there is no plasticizer in the films. PEO based films also exhibit good resistance to The film products are generally formed by combining a properly selected polymer and polar solvent, as well as any active ingredient or filler as desired. Desirably, the solvent content of the combination is at least about 30% by weight of the total combination. The matrix formed by this combination is formed into a film, desirably by roll coating, and then dried, desirably by a rapid and controlled drying process to maintain the uniformity of the film, more specifically, a non-self-aggregating uniform heterogeneity. The resulting film will desirably contain less than about 10% by weight solvent, more desirably less than about 8% by weight solvent, even more desirably less than about 6% by weight solvent and most desirably less than about 2%. The solvent may be water, a polar organic solvent including, but not limited to, ethanol, isopropanol, acetone, methylene chloride, or any combination thereof (paragraph 0100). The process of claim 1, wherein said active is selected from the group consisting of sildenafils, tadalafils, vardenafils, apomorphines, yohimbine hydrochlorides, alprostadils and combinations thereof (see claim 20). Uniformity was also measured by first cutting the film into individual dosage forms. Twenty-five dosage forms of substantially identical size were cut from the film of inventive composition (E) above from random locations throughout the film. Then eight of these dosage forms were randomly selected and additively weighed (paragraph 0209). Thus, uniformity in the mixture of components depends upon numerous variables. As described herein, viscosity of the components, the mixing techniques and the rheological properties of the resultant mixed composition and wet casted film are important aspects of the present invention. Additionally, control of particle size and particle shape are further considerations. Desirably, the size of the particulate a particle size of 150 microns or less, for example 100 microns or less. Moreover, prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing sodium starch glycolate as polymer or stabilizing dispersant because Kiran et al. teach sodium starch glycolate as a stabilizing dispersant in the preparation of solid dispersions of poorly water soluble drug. One of ordinary skill in the art would have been motivated to utilize sodium starch glycolate as stabilizing dispersant because Kiran et al. teach that carriers like pre gelatin starch, sodium starch glycolate and croscarmellose increased the dissolution efficiency of glimepiride by factor of 1.5-2.5 (page 825). Furthermore Kiran et al. teach that the dissolution rate of glimepiride increased with increase in carrier concentration, for all carriers. Similarly, the physical mixture of carriers and drug also showed enhanced dissolution rate compared to plain drug (page 825). It should be noticed that these advantageous properties are expected to work in formulating other poorly soluble drugs such as tadalafil. In the case where the claimed average particles size range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Yang et al. and Kiran et al. because both teach solid dispersion systems of poorly soluble drugs. With regard to the recitation “…after being exposed to a temperature of 40°C and a relative humidity of 75% over a period of 6 months exhibit a dissolution profile that deviates by less than 10% from a dissolution profile of a dosage 

Applicant argues Jesson et al., relied on for teaching solid particle dispersions comprising tadalafil dispersed in a polymer dispersant, does not teach further modifications needed to overcome the deficiencies of Yang et al. in view of Kiran et al. In particular, Jesson et a. does not teach or suggest incorporating the disclosed solid dispersion particles into a polymer wet blend that is cast and dried to form a film dosage form, but instead teaches capsules, cachets and tablets (page 22, lines 25-28). Further, the dispersant is not selected to inhibit crystallization of an amorphous active agent. Dispersants disclosed by Jesson et al. (page 7) do not include or suggest sodium starch glycolate.
The above assertions are not found persuasive because it must be recognized that Yang et al. teach an active agent which is homogenously or uniformly dispersed in a polymer matrix. Applicant is attacking the references individually while the rejection is based on the combination teachings of the references. Applicant is completely ignoring the teachings of the primary reference Yang et al. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jesson et al. is solely added in the rejection to render obvious why one of ordinary skill in the art would incorporate in Yang et al. drugs in amorphous form. It should be noticed that Yang et al. already teach in its  The composition according to claim 1 , wherein said dispersing component is a polymeric dispersing component (see claim 2). The composition according to claim 1 or 2, wherein said dispersing component in said solid dispersion particles is a pharmaceutically acceptable polymer selected from methacrylate acid and methyl methacrylate copolymer, d-alpha-tocopherol acid polyethylene glycol 1000 succinate, methyl cellulose, polyethylene glycol, hypromellose acetate succinate, hypromellose, hydroxyethyl cellulose, hydroxy propyl methyl cellulose phthalate, hydroxypropyl methylcellulose acetate succinate, polyvinylpyrrolidone, polyvinyl acetate phthalate, polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol copolymer, DL-lactide/glycolide copolymer and poly DL-lactide (see claim 3). The composition according to any one of claims 1 to 8, wherein both tadalafil and said dispersing component is present in amorphous form (see claim 9). By the phrase "amorphous form" is meant non-crystalline solid form. The ease of dissolution may at least in part be attributed to the amount of energy required for dissolution of the components from a crystalline or amorphous solid phase. Amorphous particles require less energy for dissolution as compared to crystalline particles of the same compound (see page 10). It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing the drug in amorphous form in the solid dispersion preparation because Jesson et al. teach a pharmaceutical composition comprising solid dispersion particles containing tadalafil in amorphous form and at least one dispersing component; which composition optionally further comprises at least one pharmaceutically .

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/Primary Examiner, Art Unit 1619